EXHIBIT 32 APEX 2, INC. CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of APEX 2, INC. (the Company) on Form 10-Q for the period ended September 30, 2012 as filed with the Securities and Exchange Commission on the date hereof (the Report), I, Martin Mobarak, Principal Executive Officer of the Company, certify, pursuant to 18 U.S.C. ss.1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with therequirementsof section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The informationcontained in the Report fairlypresents,in all material respects, the financial condition and results of operations of the Company. A signedoriginal of thiswrittenstatementrequired by Section 906 has been providedto Martin Mobarak and will beretainedbyAPEX 2, INC. and furnished to the Securities and Exchange Commission or its staff upon request. Dated:December 21, 2012 By: /s/ Martin Mobarak Martin Mobarak Chief Executive Officer (Principal Executive Officer) Chief Financial Officer (Principal Financial Officer)
